Boyce, J.:
Testimony of other similar acts is admissible within certain limitations, not for the purpose of proving the offense charged, but for the consideration of the jury in determining the guilty knowledge or intent of the accused, at the time of the alleged commission of the offense charged. In State v. Freedman, 3 Pennewill 403, 53 Atl. 356, in which the accused was charged with receiving stolen goods, testimony of similar acts was admitted as tending to show that the accused had guilty knowledge that the goods were stolen. The admissibility of testimony of like character was considered by the court in State v. Brown, 3 Boyce 499, 85 Atl. 797; also, in State v. Greco, ante, 104 Atl. 637. The objection is overruled.
The Court will instruct the jury that evidence of other similar acts is not admitted for the purpose of proving the commission of the offense charged; but for their consideration in determining the *451knowledge or intent of the accused at the time he received the alleged stolen goods.
The accused denied any knowledge that the watch had been stolen at the time he purchased it from A. He admitted purchasing at various times several other pieces of jewelry from A., and the amount he paid for each, being considerably less than the selling price.
At the conclusion of the case, Boyce, J., charged the jury upon the law applicable to the case.
Verdict guilty.